March 31, 2011 Ms. Chambre Malone United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Phone: (202) 551-3262 Fax: (703) 813-6968 Re: Sustainable Environmental Technologies Corporation Response to SEC Comment Letter dated March 21, 2011 Dear Ms. Malone: Sustainable Environmental Technologies Corporation (the “Company”) is in receipt of the Securities and Exchange Commission comment letter dated March 21, 2011.Although the deadline to file a response was March 31, 2011, the Company is still in the process of finalizing the requested information and will file the response on or before April 5, 2011. /s/Bob Glaser Bob Glaser President 801.810.9888 · 855.810.9888 fax 2377 W. Foothill Blvd., Suite #18·Upland, CA 91786
